Wright, J.,
dissenting. I concur in Judge Ford’s well-reasoned dissent which would affirm the court of appeals. Some additional comment is appropriate in light of the novel, seemingly incomprehensible approach adopted by the majority in dealing with this admittedly difficult case.
In the case before us the majority readily concedes that prejudicial error was accomplished when the trial court could not abide by Civ.R. 49(B). The trial court patently had a duty to try to resolve the seeming disparity between the verdict for the defendant and the answer to an “imperfectly” drafted interrogatory that the majority finds in conflict with that verdict. The trial court ignored *423the objections of defendant. The plaintiff likewise recognized a possible conflict. Despite the objections, the trial court dismissed the jury.
Historically, remittitur has been used without exception to reduce damage verdicts which were excessive or motivated by passion and prejudice. The majority uses this expedient despite the fact that the amount of damages was not in question here or in the court of appeals. There is absolutely no precedent for this tool of dispute resolution in this context. There is no rule of law expounded here aside from what can charitably be referred to as the “Rule of Four.” At an absolute maximum, a new trial should be ordered.